 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   DAMIAN J. HUNTER,                      )     NO. CV 17-6107-DOC (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   STEWART SHERMAN, Warden,               )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and dismissed as follows:
21            (1)   Grounds One, Two and Three are denied and dismissed with prejudice,
22                  and
23            (2)   Grounds Four, Five, and Six are dismissed without prejudice as
24                  unexhausted.        .
25
26   DATED: $SULO                     __________________________________
                                                     DAVID O. CARTER
27                                                 United States District Judge
28
